UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT


                                No. 99-31006
                              Summary Calendar


                              JOSEPH L. JONES,

                                                 Plaintiff-Appellant,

                                       v.

     LOUISIANA PUBLIC SERVICE COMMISSION; LAWRENCE ST. BLANC;
   Secretary; BRIAN EDDINGTON, General Counsel; VON M. MEADOR,
           Administrative Director; EDWARD L. GALLEGOS,
     Public Utilities Administrator; HAROLD J. LASSERRE, JR.,
                      Supervisor, Utilities,

                                                 Defendants-Appellees.


          Appeal from the United States District Court for the
                      Middle District of Louisiana
                    Lower Docket Number 96-CV-3314-C

                                June 23, 2000


Before JOLLY, JONES, and BENAVIDES, Circuit Judges.*

PER CURIAM:

             Reverend Joseph L. Jones appeals the district court’s

grant of summary judgment on civil rights claims he brought against

his former employer, the Louisiana Public Service Commission.

Finding no error, we AFFIRM.




      *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
           Preliminarily, we note that Jones’s pro se brief dwells

on two claims that are not properly before this court.        Jones

contends that the PSC violated Louisiana law in terminating him as

a probationary employee.     As best we can determine, he made no

claim founded on Louisiana law in the district court.       Second,

Jones raises before this court the ADA claim that he voluntarily

dismissed in the district court along with his other claims that

were not resolved by Judge Parker’s March, 1998 grant of partial

summary judgment. This appeals court has no power to decide claims

abandoned in the district court or never raised in that court at

all.   We will not consider them here.

           As for Jones’s civil rights claims, he asserts violations

of substantive and procedural due process and the First Amendment,

and racial discrimination.    All of these claims arise out of the

way in which his superiors responded to his claims of sleep apnea

as the reason for attendance problems during the probationary

period.   Having carefully reviewed Jones’s brief and pertinent

portions of the record, we conclude that his brief fails to address

the grounds on which the district court granted summary judgment.

Jones does not cite evidence, as opposed to his conclusions and

speculations, creating material fact issues on these civil rights

claims.   He does not satisfactorily explain how his due process

rights were violated, because he failed to show that there is no

adequate state post-termination remedy.    Myers v. Klevenhagen, 97



                                 2
F.3d 91 (5th Cir. 1996).    His retaliation claims are factually

unsupported.   Because the defendants submitted evidence valid for

summary judgment purposes that established the reasons for their

decision and applicable PSC procedures, and plaintiff’s evidence

was either not relevant or not responsive, summary judgment was

properly granted for the defendants. Celotex Corp. v. Catrett, 106
S. Ct. 2548 (1986).

          The judgment of the district court is AFFIRMED.




                                 3